Order entered June 7, 2021




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-20-01116-CV

                      SQUARE 9 SOFTWORKS INC., Appellant

                                        V.

                         SIPS CONSULTS CORP., Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-09337

                                     ORDER

      Before the Court is appellee’s June 3, 2021 unopposed motion for an

extension of time to file its brief on the merits. We GRANT the motion. We

ORDER the brief tendered to this Court by appellee on June 3, 2021 filed as of the

date of this order.


                                             /s/   CRAIG SMITH
                                                   JUSTICE